Title: From George Washington to James Livingston, 25 September 1780
From: Washington, George
To: Livingston, James


                        

                            
                            Sir,
                            Head Quarters Robinson’s House in the Highlands Septr 25th 1780. 7 OClock P.M.
                        
                        I wish to see you here immediately and request that you will come without the least delay. I am, Sir,
                            &c.
                        
                            G. Washington.
                        
                    